Citation Nr: 0809265	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  D 03-04 457	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1. Entitlement to a rating higher than 40 percent for 
degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for a disorder of the 
hips, knees, ankles, and feet, claimed as secondary to DJD of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In that decision, the RO increased the rating for 
the veteran's lumbar spine condition from 20 to 40 percent, 
retroactively effective from July 5, 2002, the date of 
receipt of his claim for a higher rating for this disability.  
He wants an even higher rating.  See AB v. Brown, 6 Vet. App. 
35, 39-39 (1993).  The RO also denied his claim for service 
connection for a disorder of his hips, knees, ankles, and 
feet, which he claims is secondary to his lumbar spine 
condition.

In support of his claims, the veteran testified at a video 
conference hearing before the Board in June 2004.

The Board twice remanded this case for additional development 
and consideration, initially in September 2004 and again in 
September 2005.


FINDINGS OF FACT

1.  The veteran's lumbar spine condition is manifested by 
painful, severe limitation of motion with premature fatigue; 
at worst, he has 5 degrees of extension, 30 degrees of 
flexion, 15 degrees of right lateral rotation, and 10 degrees 
of left lateral rotation.

2.  However, there is no evidence of ankylosis of the 
thoracolumbar spine, intervertebral disc syndrome associated 
with the service-connected low back disability or 
demonstrable deformity of a vertebral body.



3.  An April 2005 VA examiner indicated it is unlikely the 
veteran's 
service-connected lumbar spine condition bears any 
relationship to his painful hips, knees, ankles or feet.  
This VA examiner indicated, instead, that the veteran's 
lower extremity weakness appears to be the result of his 
unfitness and weight problem.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for the lumbar spine condition.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 
5285, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, DC 5293 
(2003); 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2007).

2.  The disorder - including pain and weakness, of the 
veteran's hips, knees, ankles, and feet is not proximately 
due to, the result of, or chronically aggravated by his 
service-connected lumbar spine condition.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and Appeals Management Center (AMC) in July 2002, 
October 2004 and October 2005 (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claims, or something to the effect that he should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
and AMC did not send a Dingess letter.  Nevertheless, since 
the Board concludes below that the preponderance of the 
evidence is against granting service connection for a 
disorder of the hips, knees, ankles, and feet, any question 
concerning the downstream disability rating and effective 
date elements of this claim is moot.  So not receiving notice 
concerning these downstream elements of the claim is 
inconsequential and, thus, at most harmless error.  
See 38 C.F.R. § 20.1102.

With respect to the claim for an increased rating for the 
lumbar spine condition, this is an already service-connected 
disability, so the first three Dingess elements are not at 
issue.  This leaves only the disability rating and effective 
date elements to consider.  For an increased-rating claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate the 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the Board finds that the RO's and AMC's October 
2004 and October 2005 notice letters, along with the 
statement of the case (SOC) issued in January 2003 and the 
supplemental SOCs (SSOCs) issued in June 2005 and 
August 2007, comply with the Court's holding in Vazquez-
Flores.  For example, the October 2004 letter states:

As we consider your claim, you may submit evidence 
showing that your service-connected [lumbar spine 
condition] has increased in severity.  This 
evidence may be a statement from you doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. 

The more recent October 2005 letter stated the same, and in 
addition to these letters, the SOC and SSOCs contain the 
applicable rating criteria.  

The Federal Circuit Court recently held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

Moreover, since the Board is denying the claim for a higher 
disability rating, the downstream effective date element of 
this claim is moot.  So not receiving additional Dingess 
notice concerning it is also harmless error.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993)



VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical records identified by the veteran and his 
representative.  In addition, VA furnished the veteran 
several compensation examinations to determine the etiology 
of his disorder of the hips, knees, ankles, and feet, as well 
as the severity of his lumbar spine condition.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4) See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds 
that no further assistance is needed to meet the requirements 
of the VCAA or Court.

Whether the Veteran is Entitled to a Rating Higher than 40 
Percent for his Lumbar Spine Condition

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

When, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  But another recent Court decision held that in 
determining the present level of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  


In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Diseases and Injuries of the Spine

Historically, the RO initially classified the veteran's 
lumbar spine condition as a chronic lumbar strain with DJD 
and at first assigned a 20 percent disability rating under 
the then existing criteria for rating a lumbosacral strain.  
38 C.F.R. § 4.71, DC 5010-5292 (2002).  In the October 2002 
decision at issue, the RO determined the veteran was entitled 
to a higher 40 percent rating under DC 5010-5292 (2002).  He 
claims his lumbar spine condition has gotten worse and he 
wants an even higher rating.  Cf. AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).

During the pendency of this appeal, VA amended the criteria 
for evaluating diseases and injuries of the spine.  The 
revised criteria became effective September 26, 2003.  Under 
the old criteria for rating a lumbosacral strain (DC 5295), a 
strain with only slight subjective symptoms warrants a 0 
percent rating; a strain with characteristic pain on motion 
warrants a 10 percent rating; a strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position warrants a 20 percent 
rating; and a severe strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under the old criteria for rating limitation of motion of the 
lumbar spine, subjective classifications were given depending 
on whether the degree of limitation of motion was mild 
(slight), moderate or severe.  Slight limitation of motion 
warrants a 10 percent rating, moderate limitation a 20 
percent rating, and severe limitation a 40 percent rating.  
See 38 C.F.R. § 4.71a, DC 5292 (2002).

For comparison, normal range of motion of the combined 
thoracic and lumbar (i.e., thoracolumbar) segment of the 
spine is forward flexion to 90 degrees; backward extension to 
30 degrees; right and left lateral flexion to 30 degrees; and 
rotation to the right and left sides to 30 degrees.  See 38 
C.F.R. § 4.71a, Plate V (2007).

On September 26, 2003, the new general rating formula for 
injuries and diseases of the spine (other than intervertebral 
disc syndrome (IVDS)) became effective.  See 68 Fed. Reg. 
51454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2007).  This new general rating formula applies 
to fractured vertebrae, limitation of motion, and lumbosacral 
strains.



The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.   Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrant a 40 percent rating.  

Note 1 to the revised criteria provides that VA should 
evaluate any associated objective neurologic abnormalities 
separately under an appropriate diagnostic code.

When, as here, the governing law or regulations change during 
the pendency of an appeal, VA applies the most favorable 
version.  This determination depends on the facts of each 
case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever 
version applies, all evidence on file must be considered, but 
the amended version shall apply only prospectively to periods 
from and after the effective date of the amendment.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See also 38 C.F.R. § 3.114 and Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

Analysis

The veteran's service medical records show he complained of 
pain in his lower lumbar region after a large bag of flour 
fell on him.  A physical examination showed minimal 
irritation on range of motion.  A December 1975 service 
record notes complaints of pain in the left anterior trunk 
after playing basketball.



The report of the September 2002 VA examination indicates the 
veteran complained of lower back problems.  Range of motion 
testing showed forward flexion of 85 degrees, extension of 0 
degrees, left lateral rotation of 20 degrees and right 
lateral rotation of 15 degrees.  Prior X-rays showed marked 
osteoarthritic changes of the lumbar spine including facet 
joint arthropathy at all levels of the lumbar spine, some 
calcification in the anterior ligament and some notable 
lipping of the lumbar vertebral body.  A January 2001 X-ray 
had found no evidence of fracture or subluxation of the 
lumbar spine.  The examiner diagnosed degenerative arthritis 
of the lumbar spine.

The report of an April 2003 examination indicates the veteran 
complained of a lower back condition.  Range of motion 
testing exhibited 40 degrees of forward flexion with pain, 0 
degrees of extension, left lateral flexion of 20 degrees, 
15 degrees of right lateral flexion and bilateral rotation of 
15 degrees.  The results of X-rays were no different than 
those previously taken, and the diagnosis again was 
degenerative arthritis of the lumbar spine.

VA more recently provided the veteran another compensation 
examination, while this case was on remand, to determine the 
current severity of his lumbar spine condition.  During this 
most recent evaluation, he complained of back pain and 
occasional shocking sensations in his feet.  Range of motion 
testing found flexion of 50 degrees, extension of 5 degrees, 
right lateral flexion of 10 degrees, left lateral flexion of 
5 degrees, left lateral rotation of 15 degrees, right lateral 
rotation of 10 degrees.  Findings from previous x-rays 
remained unchanged.  However, a May 2004 electromyography 
(EMG) revealed mild S1 radiculopathy.  The examiner diagnosed 
degenerative joint disease [i.e., arthritis] of the 
lumbosacral spine.  This examiner also noted that repetitive 
testing caused the veteran to fatigue easily with only minor 
resistance uniformly on extension, flexion, adduction and 
abduction.

Also on remand, VA obtained the veteran's Social Security 
Administration (SSA) records from September 2002 indicating 
he had 30 degrees of flexion and extension in his lumbar 
spine.

As the RO readily acknowledged in its October 2002 decision 
increasing the rating for his low back disability, the 
veteran has "severe" limitation of motion in the 
lumbosacral segment of his spine.  And under the former DC 
5292, this is rated as 40-percent disabling; indeed, this is 
the highest possible rating under the former DC 5292.  Since 
he had 30 degrees of flexion or less in September 2002, 
his lumbar spine condition also warrants a 40 percent rating 
under the revised criteria.  See 38 C.F.R. § 4.71a, DC 5235-
5243 (2007).  However, he does not have a demonstrable 
deformity of the L1 vertebra, so a higher rating is not 
available under the former DC 5285.  In this regard, a 
January 2001 X-ray found no evidence of fracture or 
subluxation of the veteran's lumbar spine condition.

Consider, as well, that a 40 percent rating (which the 
veteran now has) is the highest possible rating under the 
former DC 5295, for "severe" lumbosacral strain.

Furthermore, since the veteran does not have intervertebral 
disc syndrome (IVDS), that is, which has been associated with 
his service-connected low back disability, the old and 
revised regulations pertaining to this do not apply.  DC 5293 
(former) and DC 5243 (revised).  Although an EMG in May 2004 
found evidence of "mild" S1 radiculopathy, none of the 
examiners (VA or SSA) have found evidence of underlying 
degenerative disc disease (as opposed to degenerative joint 
disease).  This is important to point out because 
degenerative joint disease, i.e., arthritis, is service 
connected, whereas degenerative disc disease is not.  To 
consider any neurological or other impairment in the 
veteran's lower extremities in rating his service-connected 
low back disability, there needs to be some credible medical 
indication that he has degenerative disc disease (aside from 
his already service-connected degenerative joint disease) and 
some credible medical indication that his degenerative disc 
disease is part and parcel of or otherwise related to his 
service-connected degenerative joint disease.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA 
adjudicators must be able to distinguish by competent medical 
opinion the extent of symptoms that are attributable to 
service versus non-service-related factors).

The veteran also does not have ankylosis, either favorable or 
unfavorable, to warrant assigning a rating higher than 40 
percent under the former DCs 5286 and 5289.  He also does not 
have unfavorable ankylosis of his entire thoracolumbar spine 
(collectively referring to the thoracic and lumbar segments) 
to warrant assigning a rating higher than 40 percent under 
the revised DCs 5235-5243.  Although he has "severe" 
limitation of motion in his lumbar spine, he has retained 
some quantifiable measure of movement in all directions 
(forward flexion, backward extension, left and right lateral 
bending and rotation).  So, by definition, his lumbar spine 
is not ankylosed.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].

It equally deserves mentioning that if, as here, the veteran 
already has the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, although the veteran has painful, severe 
limitation of motion with premature fatigue - of the type 
contemplated in DeLuca, this does not provide a basis for 
increasing his rating beyond the 40-percent level.

40 percent also represents the maximum level of disability in 
the veteran's low back since the effective date he received 
this higher rating, so the Board may not "stage" his rating 
under Hart, either.

For these reasons and bases, the claim for a rating higher 
than 40 percent for the veteran's lumbar spine condition must 
be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to resolve 
in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).



Extraschedular Consideration

The veteran also has not shown that his service-connected low 
back disability has markedly interfered with his employment, 
meaning above and beyond that contemplated by his 40 percent 
schedular rating.  Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  
Records show the SSA awarded disability compensation based on 
a combination of impairments that were not limited to the 
service-connected low back disability at issue, including 
degenerative changes of the lower extremities, post-traumatic 
reduction in dexterity and grip of the right hand (service-
connected), and degenerative changes of the right shoulder.  
The veteran also has not shown that his service-connected low 
back disability has necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  The vast 
majority of his evaluation and treatment has been on an 
outpatient (as opposed to inpatient) basis.  Consequently, 
the Board does not have to remand this case to the RO for 
further consideration of this issue.  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Whether the Veteran is Entitled to Service Connection for a 
Disorder of the Hips, Knees, Ankles, and Feet - Claimed as 
Secondary to his Service-Connected Lumbar Spine Condition

Service connection is permissible on either a direct or, 
alternatively, this secondary basis claimed.

Since, however, the veteran is not alleging - and the 
evidence does not otherwise suggest, that his hips, knees, 
ankles and feet disorder was directly incurred in service, 
the Board need not consider his entitlement to direct service 
connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 
3.303(a).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Rather, he is claiming he has secondary disability that is 
proximately due to or the result of his already service-
connected low back condition.  See 38 C.F.R. § 3.310(a).  
This includes situations where the service-connected 
disability is chronically aggravating the claimed condition, 
but compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records make no reference to 
any problems with his hips, knees, or ankles during active 
duty service.  A medical record dated in December 1975 notes 
complaints of and treatment for painful feet after playing 
basketball.  He had no other relevant complaints, treatment 
or injuries involving his lower extremities while in the 
military.

As already alluded to, to determine the etiology of his 
claimed disability - and, more specifically, whether it is 
somehow traceable to his military service by way of his 
already service-connected low back condition, VA had the 
veteran undergo a compensation examination in April 2005.  
And the examiner's diagnosis indicates the veteran's lower 
extremity weakness appears to be due to his lack of fitness 
and being overweight.  Consequently, this VA examiner 
concluded it is unlikely that the veteran's service-connected 
lumbar spine condition is the cause of his disorder of the 
hips, knees, ankles, or feet.

The veteran, therefore, does not have any supporting medical 
evidence establishing the necessary cause-and-effect 
correlation between any problems he may be experiencing with 
his hips, knees, ankles and feet and his service-connected 
low back disability.  The VA examiner expressly discounted 
any such relationship, and there is no medical evidence to 
the contrary.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998) (indicating that medical evidence is needed to 
establish a nexus (i.e., link) between the service-connected 
disability and the currently claimed disability).



The veteran is competent, for example, to testify that he 
experiences pain in his hips, knees, ankles and feet, but he 
is not competent to relate this pain or any other symptom to 
his low back disability - especially given the VA medical 
examiner's opinion indicating otherwise.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for a disorder of his 
hips, knees, ankles and feet secondary to his service-
connected lumbar spine condition.  Hence, there is not an 
approximate balance of favorable and unfavorable evidence to 
apply the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


